Name: Council Decision of 30 May 1968 concluding the Agreement negotiated, under Article XXVIII of GATT, with the United States of America concerning concessions to the European Economic Community following reform of the American Customs Tariffs
 Type: Decision
 Subject Matter: nan
 Date Published: 1968-06-13

 Avis juridique important|31968D0251Council Decision of 30 May 1968 concluding the Agreement negotiated, under Article XXVIII of GATT, with the United States of America concerning concessions to the European Economic Community following reform of the American Customs Tariffs Official Journal L 131 , 13/06/1968 P. 0018 Danish special edition: Series II Volume I(2) P. 0136 English special edition: Series II Volume I(2) P. 0220 ++++COUNCIL DECISION OF 30 MAY 1968 ON THE CONCLUSION OF AN AGREEMENT NEGOTIATED WITH THE UNITED STATES OF AMERICA UNDER ARTICLE XXVIII OF GATT ON CONCESSIONS GRANTED TO THE EUROPEAN ECONOMIC COMMUNITY AS A RESULT OF THE REFORM OF THE AMERICAN CUSTOMS TARIFF ( 68/251/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 111 , 114 AND 228 THEREOF ; HAVING REGARD TO THE COMMON CUSTOMS TARIFF OF THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DECISION OF 5 DECEMBER 1961 ; HAVING REGARD TO THE REPORT OF THE COMMISSION ; WHEREAS THE UNITED STATES OF AMERICA HAS NOTIFIED ITS INTENTION , OWING TO A REFORM OF ITS CUSTOMS TARIFF , TO MODIFY IN ACCORDANCE WITH ARTICLE XXVIII OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE CERTAIN CONCESSIONS AFFECTING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS THESE MODIFICATIONS HAVE BEEN THE SUBJECT OF NEGOTIATIONS FOR COMPENSATORY ADJUSTMENT ; WHEREAS THE RESULTS OF THOSE NEGOTIATIONS ARE ACCEPTABLE , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT NEGOTIATED WITH THE UNITED STATES OF AMERICA UNDER ARTICLE XXVIII OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE IS CONCLUDED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY ; THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE CONTRACTING PARTIES TO THE GENERAL AGREEMENT ON TARIFFS AND TRADE SHALL BE NOTIFIED OF THE CONCLUSION OF THIS AGREEMENT . DONE AT BRUSSELS , 30 MAY 1968 . FOR THE COUNCIL THE PRESIDENT G . LUPIS ANNEX : SEE O.J .